FILED
                           NOT FOR PUBLICATION
                                                                           AUG 31 2015
                    UNITED STATES COURT OF APPEALS                      MOLLY C. DWYER, CLERK
                                                                         U.S. COURT OF APPEALS


                            FOR THE NINTH CIRCUIT


LARRY DALE JOHNSON,                              No. 13-35496

              Plaintiff - Appellant,             D.C. No. 6:13-cv-00495-AA

 v.
                                                 MEMORANDUM*
OLGA V. JOHNSON,

              Defendant - Appellee.


                   Appeal from the United States District Court
                            for the District of Oregon
                   Ann L. Aiken, Chief District Judge, Presiding

                           Submitted August 26, 2015**
                             San Francisco, California

Before: THOMAS, Chief Judge, and HAWKINS and McKEOWN, Circuit Judges.

      Larry Dale Johnson appeals from the district court’s dismissal of his case for

lack of subject matter jurisdiction. We have jurisdiction under 28 U.S.C. § 1291,

and we affirm.


        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Federal district courts may only exercise jurisdiction under 28 U.S.C.

§ 1332(a)(1) when diversity of citizenship is satisfied. A person’s domicile

changes when he is both physically present in, and evinces an intention to remain

indefinitely in, a different state. Lew v. Moss, 797 F.2d 747, 750 (9th Cir. 1986).

A person does not lose his old domicile until so acquiring a new one, and “the

courts have created a presumption in favor of an established domicile as against a

newly acquired one.” Id. at 750–51. The district court’s determination of

Johnson’s domicile is a mixed question of law and fact that we review under the

“clearly erroneous” standard. Id. at 750.

      Johnson has not established that he is domiciled anywhere but Oregon, his

last place of residence before he was incarcerated in Massachusetts. His relocation

to Massachusetts was forced, which does little to evince an intent to make it his

permanent home. Further, he expressed no intent nor has taken any actions to

demonstrate an intent to establish his home there—or anywhere else outside

Oregon—after his release. Johnson’s statement that he is “an American citizen

nonresident of any state” does not further his cause or establish diversity.

Therefore, Johnson remains domiciled in Oregon. Because defendant is also a

citizen of Oregon, there is no diversity of citizenship. The district court did not err

in dismissing the case for lack of subject matter jurisdiction.

      AFFIRMED.